Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1580
                     Lower Tribunal No. F14-19599A
                          ________________

                             Francky Louis,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Francky Louis, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, LOBREE and BOKOR, JJ.

     PER CURIAM.



     Affirmed. See Louis v. State, 240 So. 3d 705 (Fla. 3d DCA 2018).